AO 2458 (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) ~ , Page | of 1 ,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Mario Alberto Rodriguez-Michel : Case Number: 3:20-mj-20335

Carlos Cristobal Ruan ;

Defendant's Attorney = [ F Fn a
ae tom

ea tne amet

 

 

 

REGISTRATION NO. 94341298

THE DEFENDANT: of FEB 1 2 2020 |
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

CLERR US Dia ICT ECR T

 

 

 

 

 

 

C was found guilty to count(s} SQUTHERN Dis TRIGT OF CALIFORNIA
after a plea of not guilty. a _ “
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense : Count Number(s)
8:1325 . ILLEGAL ENTRY (Misdemeanor) 1
LC] The defendant has been found not guilty on count(s) |
OO Count(s) __. dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

xf
/
| ame SERVED. . a_i days

Assessment: $10 WAIVED Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

Li Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments -
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 12, 2020
Date of Imposition of Sentence

Kan Wo

DuSM | a HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

 

Received

Clerk’s Office Copy | | | 3:20-mj-20335 -

 
